EXHIBIT 10.28

SEVERANCE AGREEMENT AND RELEASE

This Severance Agreement and Release (the “Agreement”) is entered into by and
between Patrick L. McDonald (“Executive”) and Powell Industries, Inc. on behalf
of itself and each of its subsidiaries and affiliates (the “Company”) as
follows:

1. Termination of Employment. Executive and the Company acknowledge that
Executive resigned his employment with the Company on September 14, 2011 (the
“Termination Date”). Further, effective on the Termination Date, Executive and
the Company acknowledge that Executive resigned from any and all positions he
held as a director, officer and employee of all subsidiaries and affiliates,
both domestic and foreign, of the Company (such resignation including a
resignation from any and all committees, benefit plans, or other fiduciary
positions within or related to any of the foregoing entities). Except as
expressly set forth below, Executive is entitled to no payment, compensation or
other benefits after the Termination Date.

2. Payments After Termination. Provided that: (i) Executive signs this
Agreement; (ii) Executive does not revoke this Agreement as provided below;
(iii) Executive furnishes to the Company a written acknowledgment that Executive
has not exercised Executive’s right to revoke this Agreement dated not less than
eight days after the date on which Executive signs this Agreement, and
(iv) Executive complies with the terms of this Agreement, including the
provisions for cooperation, confidentiality and non competition, the Company
agrees to pay to Executive a severance benefit (the “Severance Benefit”), all as
set forth on Exhibit “A” attached hereto and made a part hereof. Upon the death
of Executive, any portion of the Severance Benefit that remains owed to
Executive under this Agreement shall be paid in accordance with the terms of
this Agreement to Executive’s estate or to the executor of his estate.

3. Cooperation. During the time that Executive is entitled to receive the
Severance Benefit (the “Benefit Period”), Executive shall make himself available
to the Company at times mutually and reasonably agreed upon by Executive and the
Company’s officers or directors to answer questions, provide information and
assist in the transition of Executive’s duties to other individuals. Executive
shall not be entitled to additional compensation for these services, and any
reasonable expenses incurred by Executive to perform such services shall be
promptly reimbursed by Company. All of such services shall be performed during
reasonable working hours, and after reasonable notice to Executive.

4. Indemnity. The Company shall defend, indemnify and hold harmless Executive in
accordance with the terms and conditions of the indemnification agreement
previously entered into between Executive and the Company on February 27, 2009,
a copy of which is attached hereto as Exhibit B (the “Indemnification
Agreement”).

5. Releases.

a. In consideration of the promises and covenants made herein, Executive, for
Executive, Executive’s heirs, executors, administrators and assigns, does hereby
RELEASE, ACQUIT AND FOREVER DISCHARGE the Company, and each of its parent,
subsidiary, related and affiliated corporations or other entities, and each of
their

 



--------------------------------------------------------------------------------

respective present or former officers, directors, shareholders, executives,
agents, representatives, successors and assigns (all of whom are hereinafter
collectively referred to as “Releasees”) from any and all claims, demands,
causes of action and liabilities of any kind or character, accrued or to accrue
hereafter, which Executive ever had, now has or may hereafter have against
Releasees, caused by, arising out of or relating to acts or omissions occurring
through the date of this Agreement, arising out of any act, omission, statement,
representation, transaction or occurrence, including, without limitation, those
related to Executive’s employment by the Company or the termination thereof.
Without limiting the generality of the foregoing, it is understood and agreed
that this Release constitutes a release of any claim or cause of action for
breach of any employment, commission or other agreement existing between
Executive and the Company (all of which are hereby acknowledged to have
terminated) or otherwise related, in any way, to Executive’s employment by the
Company, including claims under Title VII of the Civil Rights Act of 1964 (and
all of its amendments); the Americans with Disabilities Act of 1990, as amended;
the Age Discrimination in Employment Act; the Older Workers Benefit Protection
Act; the Anti-Retaliation provision of the Texas Workers Compensation Act; the
Texas Commission on Human Rights Act; the Fair Labor Standards Act; the Texas
Pay Day Law; the Texas Labor Code; the Family and Medical Leave Act; the
National Labor Relations Act; the Fair Credit Reporting Act, as amended; the
Rehabilitation Act; the Consolidated Omnibus Budget Reconciliation Act of 1985
(COBRA); the Sarbanes-Oxley Act of 2002; the Executive Polygraph Protection Act;
the Financial Institutions Reform, Recovery and Enforcement Act (and any other
employment-related banking or statute regulation); the Uniform Services
Employment and Reemployment Rights Act of 1994; and any other state or federal
statute or regulation governing the employment relationship or Executive’s
rights, or the Company’s obligations, in connection therewith. This release also
constitutes a release of any claim or cause of action for invasion of privacy,
intentional or negligent infliction of emotional distress, wrongful termination,
promissory estoppel, false imprisonment, defamation, negligence, gross
negligence, breach of contract, libel or slander, tortious interference with
contract or business relationship, misrepresentation, deceptive trade practices,
fraud, and any other employment-related claims, or for any personal injuries,
however characterized, or by virtue of any fact(s), act(s) or event(s) occurring
prior to the date of this Agreement.

b. EXECUTIVE UNDERSTANDS THAT BY SIGNING AND NOT REVOKING THIS RELEASE,
EXECUTIVE IS WAIVING ANY AND ALL RIGHTS OR CLAIMS WHICH EXECUTIVE MAY HAVE UNDER
THE AGE DISCRIMINATION IN EMPLOYMENT ACT AND/OR THE OLDER WORKERS’ BENEFIT
PROTECTION ACT FOR AGE DISCRIMINATION ARISING FROM EMPLOYMENT WITH THE COMPANY,
INCLUDING, WITHOUT LIMITATION, THE RIGHT TO SUE THE COMPANY IN FEDERAL OR STATE
COURT FOR AGE DISCRIMINATION. EXECUTIVE FURTHER ACKNOWLEDGES THAT EXECUTIVE
(1) DOES NOT WAIVE ANY CLAIMS OR RIGHTS THAT MAY ARISE AFTER THE DATE THE
AGREEMENT IS EXECUTED; (2) WAIVES CLAIMS OR RIGHTS ONLY IN EXCHANGE FOR
CONSIDERATION IN ADDITION TO ANYTHING OF VALUE TO WHICH EXECUTIVE IS ALREADY
ENTITLED; (3) HAS BEEN ADVISED BY THE

 

2



--------------------------------------------------------------------------------

COMPANY TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS RELEASE; AND (4) AGREES
THAT THIS AGREEMENT IS WRITTEN IN A MANNER CALCULATED TO BE UNDERSTOOD BY
EXECUTIVE AND EXECUTIVE, IN FACT, UNDERSTANDS THE TERMS, CONTENTS, CONDITIONS
AND EFFECTS OF THIS AGREEMENT AND HAS ENTERED INTO THIS AGREEMENT KNOWINGLY AND
VOLUNTARILY.

c. Anything herein to the contrary notwithstanding, this Agreement does not
constitute a release nor a waiver of Executive’s right to file a charge or
participate in an investigation or proceeding conducted by the Equal Employment
Opportunity Commission, the Texas Commission on Human Rights, or any other
governmental agency with jurisdiction to regulate employment conditions or
regulations; provided further, that Executive does release and relinquish any
right to receive any money, property, or any other thing of value, or any other
financial benefit or award, as a result of any proceeding of any kind or
character initiated by any such governmental agencies or organizations.

d. Anything herein to the contrary notwithstanding, this Agreement does not
release any of Executive’s rights under the Indemnification Agreement heretofore
entered into between Executive and the Company, including any obligation of the
Company to obtain and maintain insurance pursuant to the Indemnification
Agreement.

6. Legal Proceedings. Executive represents that Executive has not filed any
claim, notice or any other document describing or naming Company with any
governmental agency.

7. Return of the Company’s Property. Executive represents that Executive:

a. Has not taken, altered, destroyed, or deleted any files, documents,
electronically stored information or other materials belonging to, or created by
or on behalf of the Company, whether or not containing any trade secrets or
confidential information.

b. Has returned to the Company all of the Company’s property in Executive’s
possession, including, but not limited to all access cards, notes, data, forms,
reference and training materials, applications, memoranda, computer programs,
print-outs, disks and the information contained in any computer, and any other
records which contain, reflect or describe any confidential or proprietary
information or trade secrets belonging exclusively to the Company. Executive
shall promptly deliver such materials and all copies thereof to the Company on
the Effective Date of this Agreement.

8. Confidentiality and Confidential Information.

a. Executive acknowledges that by reason of Executive’s position as a Director
and Chief Executive Officer of the Company, Executive has been given access to
virtually all of the Company’s trade secrets and confidential information
regarding its business affairs. Executive shall not use or disclose any of the
Company’s Confidential Information or Trade Secrets (as defined herein) in any
way or in any format, including

 

3



--------------------------------------------------------------------------------

written information, information stored by electronic means, information
retained in Executive’s memory, and any and all copies of these materials. In
any event, Executive shall hold in confidence all non-public information which
Executive has regarding the Company’s marketing, business development, budgets,
financial projections, pending contracts, proposals or solicitations. Executive
acknowledges that all confidentiality, nondisclosure or other agreements, and
the Company’s Confidentiality and Non-Disclosure Policy, relating to the
Company’s confidential information or trade secrets, and any non-compete or
other agreement containing post-employment obligations shall remain in full
force and effect, and nothing contained in this Agreement constitutes a release,
modification or waiver of any of Executive’s obligations under any such prior
agreement. Executive represents that Executive has complied with all of such
agreements, and agrees to continue to comply with such agreements after the date
hereof. Executive further agrees that Executive shall not use nor disclose any
of the Company’s Confidential Information or Trade Secrets as those terms are
defined herein, for the benefit of Executive or any person or entity by or with
which Executive is employed or associated.

b. For purposes of this agreement, Executive agrees that Confidential
Information and Trade Secrets, as used in this Agreement, includes, but is not
limited to, written, electronic, oral and visual information relating to:

(1) Lists of, and all information about, each person or entity to which Company
has sold, or made a proposal to sell any products, goods, services or equipment
which comprise any part of the Company’s Business (all of which are hereinafter
collectively referred to as “Customers”), except that such list will not include
those names who have been released through either written or oral declarations
by the Company into the media or common market;

(2) Lists of, and all information about, each person or entity from which the
Company has acquired equipment, inventory, components, products or services used
by the Company to design, manufacture, fabricate, sell or deliver any of the
products or services which comprise the Company’s Business (all of which are
hereinafter collectively referred to as Supplier, except that such list will not
include suppliers who are common to the electrical industry and were known to
Executive in his previous experience in the electrical industry;

(3) All Customer or Supplier contact information, excepting those known to
Executive prior to his employment by the Company, which includes information
about the identity and location of individuals with decision-making authority
and the particular preferences, needs or requirements of the Customer or
Supplier, or such individual, with respect to any of the products, goods,
services or equipment which comprise any part of the Company’s Business, and all
information about the particular needs or requirements of Customers or Suppliers
based on geographical, economic or other factors;

 

4



--------------------------------------------------------------------------------

(4) Financial information of any kind about Customers or Suppliers, including
sales and purchase histories, trend information about the growth or shrinking of
a particular Customer’s or Supplier’s needs, purchases or requirements; profit
margins or markups, as well as all information about the costs and expenses
which the Company incurs to provide products or services to its Customers, or
obtain products or services from Suppliers;

(5) The Company’s procedures, forms, methods, and systems for marketing to
Customers and potential customers including all of its Customer development
techniques and procedures, including training and other internal manuals, forms
and documents;

(6) All of the Company’s non-public business, expansion, marketing, development,
financial or budgeting plans, strategies, forecasts or proposals;

(7) All of the Company’s pricing and methodologies, practices and systems,
including those based upon particular Customers, quantities, or geographic,
seasonal, economic or other factors, including all information about the price,
terms, quantities or conditions of any products or services sold or furnished by
the Company to its Customers;

(8) Technical information about the Company, including designs, drawings,
engineering and information regarding the configuration, assembly or contents of
any of the Company’s products or any of its hardware, equipment, tools,
machinery or other manufacturing, fabrication or assembly devices or processes,
or those of any of its Customers, consultants, vendors, suppliers, or any person
or entity which provides manufacturing or fabrication services to the Company,
except those that have been used in any and all technical publications or common
manufacturing processes that Executive had actual knowledge of prior to joining
the Company;

(9) Any non-public financial information of any kind about the Company or its
operations;

(10) Information disclosed to the Company by third parties, concerning the
Company’s products, goods or services, bids or bidding processes, product or
manufacturing specifications (except to the extent such information is publicly
disclosed), contracts, procedures, or business practices;

(11) Employee lists, phone numbers and addresses, pay rates, benefits and
compensation packages, training programs and manuals, and other confidential
information regarding the Company’s personnel, including their evaluations and
performance histories.

c. In exchange for the consideration set forth in Exhibit A, including the
accelerated vesting of restricted stock awards contained therein, and in order
to protect the goodwill of the Company and its relationships with customers,
employees, vendors and suppliers, Executive agrees that during the Benefit
Period, Executive will not, whether on Executive’s own behalf or on behalf of or
in conjunction with any person, firm, partnership, joint venture, association,
corporation or other business organization, entity or enterprise whatsoever
(“Person”), directly or indirectly:

 

5



--------------------------------------------------------------------------------

(1) call upon, communicate with, solicit or assist in soliciting any Customer or
Supplier, or any agent or employer of either, using any Confidential Information
and Trade Secrets about the Company that Executive may have obtained during the
course of his employment with the Company in any way;

(2) participate in, work on or otherwise be involved in or with any project,
contract, proposal, work, sale, bid or other undertaking (collectively
“Project”), if Executive worked on, participated in, was involved, or
communicated with other employees of the Company, Customers, Suppliers or other
third parties, with regard to any such Project during the twelve (12) months
prior to the date of the termination of Executive’s employment.

d. The foregoing provisions relating to non-competition and non-solicitation of
customers, are a condition precedent to the Company’s agreement to pay the
Severance Benefit. If, for any reason, such provisions in this Agreement are
deemed by any judicial or administrative agency to be unenforceable, in whole or
in part, then within 45 days of such judicial or administrative agency finding
or conclusion on the issue of non-competition and/or non-solicitation (assuming
such finding or conclusion on such issue has not been appealed to a higher
court, and if appealed then within 45 days of such finding or conclusion on
appeal) the Executive and Company agree to submit to binding mediation the sole
issue of whether Executive has breached the foregoing non-competition and/or
non-solicitation provisions. The Parties agree that, in the event mediation is
necessitated under this paragraph, the mediation will be: (i) final, exclusive,
and binding on the Parties, with no right of appeal; (ii) the mediator must
assume, for purposes of resolving the dispute, that the non-competition and
non-solicitation provisions contained herein are, in accordance with the stated
agreement of the Parties, reasonable and enforceable and, to the extent
necessary, apply Texas law; (iii) the mediator will be chosen by the Parties
(through a ranking process) from a panel of qualified mediators possessing a
minimum of fifteen (15) years employment law experience, which will be requested
from the American Arbitration Association (“AAA”) in accordance with its
Employment Mediation Procedures; (iv) the mediation will be held in Houston,
Texas; (v) the Parties shall bear equally the mediator’s fees and expenses, as
well as any administrative costs assessed by the AAA; (v) each Party to the
mediation shall be solely responsible for his/its own costs and attorneys’ fees,
if any, relating to the mediation; (vi) the mediator shall have the authority to
allow limited discovery in accordance with the Federal Rules of Civil Procedure;
and (vii) in the event the mediator determines that Executive breached the
non-competition and/or non-solicitation provisions contained herein, in whole or
in part, the Parties agree that the Company’s obligation to pay or to continue
to pay or provide the Severance Benefit or any portion thereof shall immediately
cease and Executive shall repay to the Company all of the Severance Benefits
(excepting restricted stock awards that vest pursuant to this Agreement)
theretofore paid or provided to Executive. For avoidance of doubt, the
restricted stock awards set forth in Exhibit A shall not be subject to any
obligation of Executive to repay Severance Benefits.

 

6



--------------------------------------------------------------------------------

e. Executive shall not disclose the terms, conditions or considerations of this
Agreement, and shall maintain all of the same in strict confidence, except to
the extent that disclosure is required by applicable law or court order, and
except that Executive may disclose this Agreement to Executive’s attorneys,
financial advisors, and tax consultants in connection with the preparation of
appropriate tax returns.

9. Judicial Modification; Severability. Except as provided in paragraph 8d of
this Agreement, the provisions of this Agreement are severable, and, if any
provision of this Agreement or application thereof is determined by a court of
competent jurisdiction to be invalid, illegal or otherwise unenforceable, in
whole or in part, the validity, legality or enforceability of all other
applications of that provision, and of all provisions and applications of this
Agreement, will not in any way be affected, and such invalid, illegal or
unenforceable provision or application will be deemed not to be a part of this
Agreement, and this Agreement will then be enforced to the maximum extent
allowed by the applicable law. If any provision of this Agreement is invalid in
part or in whole, it will be deemed to have been amended, whether as to time,
area covered or otherwise, as and to the extent required for its validity under
applicable law and, as so amended, will be enforceable. For avoidance of doubt,
this paragraph shall not apply to paragraph 8d of this Agreement.

10. No Reemployment. Executive expressly waives and disclaims any right to
reinstatement or reemployment with the Company at any time in the future unless
requested to do so by the Company.

11. Tax Liability. The Company will deduct from the Severance Payment all
applicable withholdings and deductions as required by federal or state law and
the Company will pay its required portion under applicable federal and state
laws. Executive will be solely responsible for his share of federal and state
taxes for the Severance Benefit received hereunder.

12. Mutual Nondisparagement. Neither the Company nor Executive will make any
verbal or written statement that criticizes, disparages or discredits the other
party or any of such party’s business practices, its officers, directors or
employees, or any of its properties, products or services. Executive authorizes
the Company to confirm to any subsequent employer the facts and dates of
Executive’s employment with the Company, but the Company shall not be obligated
to provide any other or additional information regarding Executive.

13. No Admission. Neither the execution of this Agreement, nor the payment or
performance of the consideration hereof shall constitute nor be deemed to be an
admission of liability on the part of any party, all of which is expressly
denied.

14. Acknowledgments.

a. Executive represents and acknowledges that in executing this Agreement,
Executive does not rely and has not relied upon any representation or statement
made by the Company, or its agents, representatives, or attorneys with regarding
to the subject matter, basis or effect of this Agreement or otherwise. Executive
acknowledges that Executive has been advised by the Company to consult with
counsel of Executive’s choosing with regard to the negotiation and execution of
this Release, and has had an opportunity to do so.

 

7



--------------------------------------------------------------------------------

b. Executive acknowledges that Executive has been fully compensated for all
labor and services performed for the Company and has been reimbursed for all
business expenses incurred on behalf of the Company through the Termination
Date, and that the Company does not owe Executive any expense reimbursement
amounts, or wages, including vacation pay or paid time-off benefits.

15. Governing Law/Venue. This Agreement is made and entered into in the State of
Texas and shall in all respects be interpreted, enforced, and governed under the
laws of the State of Texas. All obligations hereunder shall be payable and
performable in Houston, Harris County, Texas, and any interpretation or dispute
regarding this Agreement shall be in the state or federal courts in Houston,
Harris County, Texas. Both the Company and Executive irrevocably waive, to the
fullest extent permitted by law, any objection the party may have to the laying
of venue for any such suit, action or proceeding brought in such above court. If
any one or more provisions of this Section 15 shall for any reason be held
invalid or unenforceable, it is the specific intent of the parties that such
provisions shall be modified to the minimum extent necessary to make it or its
application valid and enforceable.

16. Savings Clause. Except as provided in paragraph 8d above, should any
provision of this Agreement be declared to be determined by any court to be
illegal or invalid, the validity of the remaining parts, terms, or provisions
shall not be affected thereby and said illegal or invalid part, term, or
provision shall be deemed not to be a part of this Agreement.

17. Entirety of Agreement. This Agreement sets forth the entire Agreement
between the parties hereto, and fully supersedes any and all prior agreements or
understandings between the parties hereto pertaining to the subject matter
hereof, except that this Agreement does not in any way supersede or alter
covenants not to compete, non-disclosure or non-solicitation agreements, or
confidentiality agreements that may exist between Executive and the Company.

18. Binding Effect. This Agreement shall be binding upon, and inure to the
benefit of, the parties hereto, their successors and permitted assigns;
provided, however, that Executive may not assign nor transfer to any person or
entity any of Executive’s rights or benefits hereunder, and any such purported
assignment shall be void. Executive warrants and represents to the Company that
Executive has not conveyed nor assigned, nor attempted to convey or assign, any
interest in or to any of the claims being released herein to any other person or
entity.

19. Time Period for Enforceability/Revocation of Agreement. The Company’s
obligation to pay the Severance Payment described in Paragraph 2 is contingent
upon Executive executing and returning this Agreement to the Company. Executive
may take up to twenty-one (21) days to consider this Agreement prior to
executing it. Executive may sign this Agreement at any time during this
twenty-one (21) day period. Any changes made to this Agreement after
presentation to Executive will not restart the running of the twenty-one
(21) day period. After executing this Agreement, Executive shall have seven
(7) days during which time Executive may revoke Executive’s consent to this
Agreement by given written notification of the decision to revoke to the
Company. This Agreement will not become effective or enforceable, and the

 

8



--------------------------------------------------------------------------------

payment described in Paragraph 2 shall not become due, until such revocation
period has expired and Executive has delivered a written waiver of Executive’s
right to revoke this Agreement (such written waiver attached and incorporated
into this Agreement as Exhibit C) which is dated not less than eight (8) days
after the date on which this Agreement is executed.

20. Notices.

a. Any notice of revocation to be given pursuant to the foregoing paragraph
shall be sent by email transmission to: Robert B. Callahan at
bob.callahan@powellind.com and to Ross Margraves at rmargraves@winstead.com.
Executive understands and acknowledges that Executive will not receive any
monies or benefits pursuant to this Agreement except upon the execution and
non-revocation of this Agreement, and the fulfillment of the promises contained
herein.

b. Any other notice permitted or required hereunder shall be effective on the
earlier of the date on which it is physically received or the next business day
after being transmitted by email or by facsimile transmission to the following
addresses, or to any changed addresses which either party has given notice:

 

   If to the Company:   

Robert B. Callahan

8550 Mosley Road

Houston, Texas 77075

bob.callahan@powellind.com

(713) 947-4435 (fax)

   With a copy to:   

Ross D. Margraves, Jr.

Winstead PC

600 Travis, Suite 1100

Houston, Texas 77002

rmargraves@winstead.com

(713) 650-2400 (fax)

   If to Executive:   

Patrick L. McDonald

7165 Wild Blackberry Trail

Winter Garden, FL 34787

mcdonaldpat@yahoo.com

   With a copy to:   

Jaime Ramon

K&L Gates

1717 Main Street, Suite 2800

Dallas, Texas 75201

Jaime.ramon@klgates.com

(214) 939-5849

 

9



--------------------------------------------------------------------------------

21. Effective Date. The Effective Date of this Agreement shall be the 10th day
after the date on which it is signed by the Executive, provided that it is also
signed by the Company and provided that Executive does not revoke this Agreement
in accordance with the provisions hereof.

22. Section 409A. It is intended that the payments made under this Severance
Agreement shall be structured and administered to be exempt from Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”). For purposes of this
Agreement, each amount to be paid or benefit to be provided will be construed as
a separate indentified payment for purposes of Section 409A of the Code
(“Section 409A”), and any payments that are due within the “short-term deferral
period” as defined in Section 409A or are paid in a manner covered by Treas.
Reg. Section 1.409A-1(b)(9)(iii) will not be treated as deferred compensation
unless applicable law requires otherwise. Neither the Company nor Executive will
have the right to accelerate or defer the delivery of any such payments or
benefits except to the extent specifically permitted or required by
Section 409A. The Company makes no representations or warranty and will have no
liability to Executive or any other person, other than with respect to payments
made by the Company in violation of the provisions of this Agreement, if any
provisions of or payments under this Agreement are determined to constitute
deferred compensation subjection to Section 409A but not to satisfy the
conditions of that section. By Executive’s signature below, Executive attests
that (i) Executive has reviewed this agreement with Executive’s own tax
advisors, (ii) Executive is relying solely on the advice of such advisors as to
whether 409A applies to any payments made under this letter, and (iii) Executive
has not relied upon any statements or representations of Employer or any of its
agents.

EXECUTIVE’S SIGNATURE BELOW MEANS THAT EXECUTIVE HAS READ THIS AGREEMENT AND
AGREES AND CONSENTS TO ALL THE TERMS AND CONDITIONS CONTAINED HEREIN.

 

10



--------------------------------------------------------------------------------

SIGNED by Executive this 7th day of October, 2011.

 

EXECUTIVE: /s/    Patrick L. McDonald PATRICK L. McDONALD

 

POWELL INDUSTRIES, INC.:   By:   /s/    Don R. Madison Name:   Don R. Madison
Title:   EUP

 

11



--------------------------------------------------------------------------------

SEVERANCE BENEFIT

EXHIBIT “A”

The Severance Benefit as defined in paragraph 2 of this Agreement shall be paid
by the Company to Executive as follows:

 

1. One million, two hundred twenty thousand dollars ($1,220,000) shall be paid
by Company to Executive on the Effective Date of the Agreement.

 

2. One million, one hundred seventy thousand dollars ($1,170,000) shall be paid
by the Company to Executive in forty-eight (48) equal bi-monthly installments of
twenty-four thousand three hundred seventy-five dollars ($24,375), with the
first such installation to be due and payable within thirty (30) days from the
Effective Date and on the same days of each consecutive bi-monthly thereafter
until paid in full.

 

3. Unvested Restricted Stock Award of 8,000 shares granted to Executive on
October 1, 2009 and Unvested Restricted Stock Award of 7,601 granted to
Executive on October 1, 2010 (collectively, 15,601 shares) issued under the
terms of the Company’s 2006 Equity Incentive Plan shall fully vest on the
Effective Date.

 

4. Executive shall continue to receive medical benefits under the Company’s
Health Plans through September 30, 2011.

 

5. The Company will deduct from all payments made to Employee as a part of the
Severance Benefit all applicable payments and deductions as required by federal
or applicable state law. All taxes relating to the payments to Executive
hereunder and the Company Stock received or to be received by Executive shall be
paid by and be the sole responsibility of Executive.

 

6. No amounts due hereunder shall bear interest.

 

12



--------------------------------------------------------------------------------

INDEMNIFICATION AGREEMENT

This INDEMNIFICATION AGREEMENT (the “Agreement”) is made and entered into this
27th day of February, 2009 between Powell Industries, Inc., a Delaware
corporation (the “Company”) and Patrick L. McDonald (“Indemnitee”).

WITNESSETH THAT:

WHEREAS, Indemnitee performs a valuable service for the Company; and

WHEREAS, the Board of Directors of the Company has adopted bylaws (the “Bylaws”)
providing for the indemnification of the directors, executive officers and other
key employees of the Company to the maximum extent authorized by Section 145 of
the Delaware General Corporation Law, as amended (the “DGCL”); and

WHEREAS, the Board of Directors has determined that for purposes of
indemnification protection afforded by the Company, including as specifically
used in this Agreement, the term “director” shall refer to members of the Board
of Directors and any advisory director serving by appointment of the Board; and

WHEREAS, the Bylaws and the DGCL by their nonexclusive nature, permit contracts
between the Company and the directors and officers of the Company with respect
to indemnification of such directors and officers; and

WHEREAS, in accordance with the authorization as provided by the Bylaws and the
DGCL, the Company may purchase and maintain a policy or policies of director’s
and officer’s liability insurance (“D & O Insurance”), covering certain
liabilities which may be incurred by its directors and/or officers in the
performance of their obligations as directors and/or officers of the Company;
and

WHEREAS, as a result of developments affecting the terms, scope and availability
of D & O Insurance, there exists general uncertainty as to the extent of
protection afforded Company directors and officers by such D & O Insurance and
said uncertainty also exists under statutory and bylaw indemnification
provisions; and

WHEREAS, in recognition of past services and in order to induce Indemnitee to
continue to serve as a director and/or officer of the Company, the Company has
determined and agreed to enter into this contract with Indemnitee;

NOW, THEREFORE, in consideration of Indemnitee’s service as a director and/or
officer after the date hereof, the parties hereto agree as follows;

1. INDEMNITY OF INDEMNITEE. The Company hereby agrees to hold harmless and
indemnify Indemnitee to the full extent authorized or permitted by the
provisions of the DGCL, as such may be amended from time to time, and the
Bylaws, as such may be amended; provided that the parties hereto acknowledge
that it is their intent that Indemnitee shall enjoy the greater of (i) the
advancement and indemnification rights in place for directors and officers as of
the date hereof or (ii) the benefits so afforded by such amendments. In
furtherance of the foregoing indemnification, and without limiting the
generality thereof:

 

13



--------------------------------------------------------------------------------

(a) Proceedings Other Than Proceedings by or in the Right of the Company.
Indemnitee shall be entitled to the rights of indemnification provided in this
Section 1(a) if, by reason of his Corporate Status (as hereinafter defined), he
is, or is threatened to be made, a party to or participant in any Proceeding (as
hereinafter defined) other than a Proceeding by or in the right of the Company.
Pursuant to this Section 1(a), Indemnitee shall be indemnified against all
Expenses (as hereinafter defined), judgments, penalties, fines and amounts paid
in settlement actually and reasonably incurred by him or on his behalf in
connection with such Proceeding or any claim, issue or matter therein, if he
acted in good faith and in a manner he reasonably believed to be in or not
opposed to the best interests of the Company and, with respect to any criminal
Proceeding, had no reasonable cause to believe his conduct was unlawful.

(b) Proceedings by or in the Right of the Company. Indemnitee shall be entitled
to the rights of indemnification provided in this Section 1(b) if, by reason of
his Corporate Status, he is, or is threatened to be made, a party to or
participant in any Proceeding brought by or in the right of the Company to
procure a judgment in its favor. Pursuant to this Section 1(b), Indemnitee shall
be indemnified against all Expenses actually and reasonably incurred by him or
on his behalf in connection with such Proceeding if he acted in good faith and
in a manner he reasonably believed to be in or not opposed to the best interests
of the Company; provided, however, that, if applicable law so provides, no
indemnification against such Expenses shall be made in respect of any claim,
issue or matter in such Proceeding as to which Indemnitee shall have been
adjudged to be liable to the Company unless and to the extent that the Court of
Chancery of the State of Delaware, or the court in which such Proceeding shall
have been brought or is pending, shall determine that such indemnification may
be made.

(c) Indemnification for Expenses of a Party Who is Wholly or Partly Successful.
Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, by reason of his Corporate Status, a party to and is successful,
on the merits or otherwise, in any Proceeding, he shall be indemnified to the
maximum extent permitted by law against all Expenses actually and reasonably
incurred by him or on his behalf in connection therewith. If Indemnitee is not
wholly successful in such Proceeding but is successful, on the merits or
otherwise, as to one or more but less than all claims, issues or matters in such
Proceeding, the Company shall indemnify Indemnitee against all Expenses actually
and reasonably incurred by him or on his behalf in connection with each
successfully resolved claim, issue or matter. For purposes of this Section 1 and
without limitation, the termination of any claim, issue or matter in such a
Proceeding by dismissal, with or without prejudice, shall be deemed to be a
successful result as to such claim, issue or matter.

2. ADDITIONAL INDEMNITY.

(a) Subject only to the exclusions set forth in Section 2(b) hereof, the Company
hereby further agrees to hold harmless and indemnify Indemnitee against any and
all expenses, judgments, fines and amounts paid in settlement actually and
reasonably incurred by Indemnitee in connection with any Proceeding (including
an action by or on behalf of the Company) to which Indemnitee is, was or at any
time becomes a party, or is threatened to be made a party, by reason of his
Corporate Status; provided, however, that with respect to actions by or on
behalf of the Company, indemnification of Indemnitee against any judgments shall
be made by the Company only as authorized in the specific case upon a
determination that Indemnitee acted in good faith and in a manner he reasonably
believed to be in or not opposed to the best interests of the Company; and

 

14



--------------------------------------------------------------------------------

  (b) No indemnity pursuant to this Section 2 shall be paid by the Company:

(i) In respect to remuneration paid to Indemnitee if it shall be determined by a
final judgment or other final adjudication that such remuneration was in
violation of law;

(ii) On account of any suit in which judgment is rendered against Indemnitee for
an accounting of profits made from the purchase or sale by Indemnitee of
securities of the Company pursuant to the provisions of Section 16(b) of the
Securities Exchange Act of 1934 and amendments thereto or similar provisions of
any federal, state or local statutory law;

(iii) On account of Indemnitee’s conduct which is finally adjudged to have been
knowingly fraudulent or deliberately dishonest, or to constitute willful
misconduct; or

(iv) If a final decision by a court having jurisdiction in the matter shall
determine that such indemnification is not lawful.

3. CONTRIBUTION. If the indemnification provided in Sections 1 and 2 is
unavailable and may not be paid to Indemnitee for any reason other than those
set forth in paragraphs (i), (ii), (iii) and (iv) of Section 2(b), then in
respect to any Proceeding in which the Company is jointly liable with Indemnitee
(or would be if joined in such Proceeding), the Company shall contribute to the
amount of Expenses, judgments, fines and amounts paid in settlement actually and
reasonably incurred and paid or payable by Indemnitee in such proportion as is
appropriate to reflect (i) the relative benefits received by the Company on the
one hand and by the Indemnitee on the other hand from the transaction from which
such Proceeding arose, and (ii) the relative fault of the Company on the one
hand and of the Indemnitee on the other hand in connection with the events which
resulted in such Expenses, judgments, fines or settlement amounts, as well as
any other relevant equitable considerations. The relative fault of the Company
on the one hand and of the Indemnitee on the other hand shall be determined by
reference to, among other things, the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent the circumstances
resulting in such Expenses, judgments, fines or settlement amounts. The Company
agrees that it would not be just and equitable if contribution pursuant to this
Section 3 were determined by pro rata allocation or any other method of
allocation which does not take account of the foregoing equitable
considerations.

4. INDEMNIFICATION FOR EXPENSES OF A WITNESS. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of his
Corporate Status, a witness in any Proceeding to which Indemnitee is not a
party, he shall be indemnified against all Expenses actually and reasonably
incurred by him or on his behalf in connection therewith.

5. ADVANCEMENT OF EXPENSES. The Company shall advance all reasonable Expenses
incurred by or on behalf of Indemnitee in connection with any Proceeding by
reason of Indemnitee’s Corporate Status within ten (10) days after the receipt
by the Company of a statement or statements from Indemnitee requesting such
advance or advances from time to time, whether prior to or after final
disposition of such Proceeding. Such statement or statements shall reasonably
evidence the Expenses incurred by Indemnitee and shall include or be preceded or
accompanied by an undertaking by or on behalf of Indemnitee to repay any
Expenses advanced

 

15



--------------------------------------------------------------------------------

if it shall ultimately be determined that Indemnitee is not entitled to be
indemnified against such Expenses. Any advances and undertakings to repay
pursuant to this Section 5 shall be unsecured and interest free. Notwithstanding
the foregoing, the obligation of the Company to advance Expenses pursuant to
this Section 5 shall be subject to the condition that, if, when and to the
extent that the Company determines that Indemnitee would not be permitted to be
indemnified under applicable law, the Company shall be entitled to be
reimbursed, within thirty (30) days of such determination, by Indemnitee (who
hereby agrees to reimburse the Company) for all such amounts theretofore paid;
provided, however, that if Indemnitee has commenced or thereafter commences
legal proceedings in a court of competent jurisdiction to secure a determination
that Indemnitee should be indemnified under applicable law, any determination
made by the Company that Indemnitee would not be permitted to be indemnified
under applicable law shall not be binding and Indemnitee shall not be required
to reimburse the Company for any advance of Expenses until a final judicial
determination is made with respect thereto (as to which all rights of appeal
therefrom have been exhausted or lapsed).

 

  6. PROCEDURE FOR DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION.

(a) To obtain indemnification (including, but not limited to, the advancement of
Expenses and contribution by the Company) under this Agreement, Indemnitee shall
submit to the Company a written request, including therein or therewith such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification. The Secretary of the Company shall, promptly upon
receipt of such a request for indemnification, advise the Board of Directors in
writing that Indemnitee has requested indemnification.

(b) Upon written request by Indemnitee for indemnification pursuant to the first
sentence of Section 6(a) hereof, a determination, if required by applicable law,
with respect to Indemnitee’s entitlement thereto shall be made in the specific
case: (i) if a Change in Control (as hereinafter defined) shall have occurred,
by Independent Counsel (as hereinafter defined) in a written opinion to the
Board of Directors, a copy of which shall be delivered to Indemnitee (unless
Indemnitee shall request that such determination be made by the Board of
Directors or the stockholders, in which case the determination shall be made in
the manner provided in Clause (ii) below), or (ii) if a Change in Control shall
not have occurred, (A) by the Board of Directors by a majority vote of a quorum
consisting of Disinterested Directors (as hereinafter defined), or (B) if a
quorum of the Board of Directors consisting of Disinterested Directors is not
obtainable or, even if obtainable, said Disinterested Directors so direct, by
Independent Counsel in a written opinion to the Board of Directors, a copy of
which shall be delivered to Indemnitee, or (C) if so directed by said
Disinterested Directors, by the stockholders of the Company; and, if it is
determined that Indemnitee is entitled to indemnification, payment to Indemnitee
shall be made within ten (10) days after such determination. Indemnitee shall
cooperate with the person, persons or entity making such determination with
respect to Indemnitee’s entitlement to indemnification, including providing to
such person, persons or entity upon reasonable advance request any documentation
or information which is not privileged or otherwise protected from disclosure
and which is reasonably available to Indemnitee and reasonably necessary to such
determination. Any Independent Counsel, member of the Board of Directors, or
stockholder of the Company shall act reasonably and in good faith in making a
determination under the

 

16



--------------------------------------------------------------------------------

Agreement of the Indemnitee’s entitlement to indemnification. Any costs or
expenses (including attorneys’ fees and disbursements) incurred by Indemnitee in
so cooperating with the person, persons or entity making such determination
shall be borne by the Company (irrespective of the determination as to
Indemnitee’s entitlement to indemnification) and the Company hereby indemnifies
and agrees to hold Indemnitee harmless therefrom.

(c) If the determination of entitlement to indemnification is to be made by
Independent Counsel pursuant to Section 6(b) hereof, the Independent Counsel
shall be selected as provided in this Section 6(c). If a Change in Control shall
not have occurred, the Independent Counsel shall be selected by the Board of
Directors, and the Company shall give written notice to Indemnitee advising him
of the identity of the Independent Counsel so selected. If a Change in Control
shall have occurred, the Independent Counsel shall be selected by Indemnitee
(unless Indemnitee shall request that such selection be made by the Board of
Directors, in which event the preceding sentence shall apply), and Indemnitee
shall give written notice to the Company advising it of the identity of the
Independent Counsel so selected. In either event, Indemnitee or the Company, as
the case may be, may, within ten (10) days after such written notice of
selection shall have been given, deliver to the Company or to Indemnitee, as the
case may be, a written objection to such selection; provided, however, that such
objection may be asserted only on the ground that the Independent Counsel so
selected does not meet the requirements of “Independent Counsel” as defined in
Section 14(f) of this Agreement, and the objection shall set forth with
particularity the factual basis of such assertion. Absent a proper and timely
objection, the person so selected shall act as Independent Counsel. If a written
objection is made and substantiated, the Independent Counsel selected may not
serve as Independent Counsel unless and until such objection is withdrawn or a
court has determined that such objection is without merit. If, within twenty
(20) days after submission by Indemnitee of a written request for
indemnification pursuant to Section 6(a) hereof, no Independent Counsel shall
have been selected, or Independent Counsel has been selected and objected to,
and such objection has not been resolved, either the Company or Indemnitee may
petition the Court of Chancery of the State of Delaware or other court of
competent jurisdiction for resolution of any objection which shall have been
made by the Company or Indemnitee to the other’s selection of Independent
Counsel and/or for the appointment as Independent Counsel of a person selected
by the court or by such other person as the court shall designate, and the
person with respect to whom all objections are so resolved or the person so
appointed shall act as Independent Counsel under Section 6(b) hereof. The
Company shall pay any and all reasonable fees and expenses of Independent
Counsel incurred by such Independent Counsel in connection with acting pursuant
to Section 6(b) hereof, and the Company shall pay all reasonable fees and
expenses incident to the procedures of this Section 6(c), regardless of the
manner in which such Independent Counsel was selected or appointed. Upon the due
commencement of any judicial proceeding or arbitration pursuant to Section 8 of
this Agreement, Independent Counsel shall be discharged and relieved of any
further responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).

(d) The Company shall not be required to obtain the consent of the Indemnitee to
the settlement of any Proceeding which the Company has undertaken to defend if
the Company assumes full and sole responsibility for such settlement and the
settlement grants the Indemnitee a complete and unqualified release in respect
of the potential liability.

 

17



--------------------------------------------------------------------------------

7. PRESUMPTIONS AND EFFECT OF CERTAIN PROCEEDINGS.

(a) In making a determination with respect to entitlement to indemnification
hereunder, the person or persons or entity making such determination shall
presume that Indemnitee is entitled to indemnification under this Agreement if
Indemnitee has submitted a request for indemnification in accordance with
Section 6(a) of this Agreement, and the Company shall have the burden of proof
to overcome that presumption in connection with the making by any person,
persons or entity of any determination contrary to that presumption.

(b) If the person, persons or entity empowered or selected under Section 6 of
this Agreement to determine whether Indemnitee is entitled to indemnification
shall not have made a determination within thirty (30) days after receipt by the
Company of the request therefore, the requisite determination of entitlement to
indemnification shall be deemed to have been made and Indemnitee sha1l be
entitled to such indemnification, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law; provided, however, that such 30-day period may be extended for a reasonable
time, not to exceed an additional fifteen (15) days, if the person, persons or
entity making the determination with respect to entitlement to indemnification
in good faith requires such additional time for obtaining or evaluating
documentation and/or information relating thereto; and provided, further, that
the foregoing provisions of this Section 7(b) shall not apply (i) if the
determination of entitlement to indemnification is to be made by the
stockholders pursuant to Section 6(b) of this Agreement and if (A) within
fifteen (15) days after receipt by the Company of the request for such
determination the Board of Directors or the Disinterested Directors, if
appropriate, resolve to submit such determination to the stockholders for their
consideration at an annual meeting thereof to be held within seventy-five
(75) days after such receipt and such determination is made thereat, or (B) a
special meeting of stockholders is called within fifteen (15) days after such
receipt for the purpose of making such determination, such meeting is held for
such purpose within sixty (60) days after having been so called and such
determination is made thereat, or (ii) if the determination of entitlement to
indemnification is to be made by Independent Counsel pursuant to Section 6(b) of
this Agreement.

(c) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement (with or without court approval), conviction, or
upon a plea of nolo contendere or its equivalent, shall not (except as otherwise
expressly provided in this Agreement) of itself adversely affect the right of
Indemnitee to indemnification or create a presumption that Indemnitee did not
act in good faith and in a manner which he reasonably believed to be in or not
opposed to the best interests of the Company or, with respect to any criminal
Proceeding, that Indemnitee had reasonable cause to believe that his conduct was
unlawful.

(d) For purposes of any determination of good faith, Indemnitee shall be deemed
to have acted in good faith if a majority of Disinterested Directors, the
stockholders, or Independent Counsel through a written opinion determines that
such person acted in good faith and in a manner he reasonably believed to be in
or not opposed to the best interests of the Company, and in the case of a
criminal proceeding, such person had no reasonable cause to believe his conduct
was unlawful. In addition, the knowledge and/or actions, or failure to act, of
any director, officer, agent or employee of the Enterprise shall not be imputed
to Indemnitee for purposes of determining the right to indemnification under
this Agreement. The provisions of this Section 7(d) shall not be deemed to be
exclusive or to limit in any way the other circumstances in which the Indemnitee
may be deemed to have met the applicable standard of conduct set forth in this
Agreement.

 

18



--------------------------------------------------------------------------------

8. REMEDIES OF INDEMNITEE.

(a) In the event that (i) a determination is made pursuant to Section 6 of this
Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 5
of this Agreement, (iii) no determination of entitlement to indemnification
shall have been made pursuant to Section 6(b) of this Agreement within ninety
(90) days after receipt by the Company of the request for indemnification,
(iv) payment of indemnification is not made pursuant to Section 3 or 4 of this
Agreement within ten (10) days after receipt by the Company of a written request
therefore, or (v) payment of indemnification is not made within ten (10) days
after a determination has been made that Indemnitee is entitled to
indemnification or such determination is deemed to have been made pursuant to
Section 6 or 7 of this Agreement, Indemnitee shall be entitled to an
adjudication in an appropriate court of the State of Delaware, or in any other
court of competent jurisdiction, of his entitlement to such indemnification.
Alternatively, Indemnitee, at his option, may seek an award in arbitration to be
conducted by a single arbitrator pursuant to the Commercial Arbitration Rules of
the American Arbitration Association. Indemnitee shall commence such proceeding
seeking an adjudication or an award in arbitration within 180 days following the
date on which Indemnitee first has the right to commence such proceeding
pursuant to this Section 8(a). The Company shall not oppose Indemnitee’s right
to seek any such adjudication or award in arbitration.

(b) In the event that a determination shall have been made pursuant to
Section 6(b) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Section 8 shall be conducted in all respects as a de novo trial, or
arbitration, on the merits and Indemnitee shall not be prejudiced by reason of
that adverse determination.

(c) If a determination shall have been made pursuant to Section 6(b) of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding or arbitration commenced
pursuant to this Section 8, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law.

(d) In the event that Indemnitee, pursuant to this Section 8, seeks a judicial
adjudication of or an award in arbitration to enforce his rights under, or to
recover damages for breach of, this Agreement, Indemnitee shall be entitled to
recover from the Company, and shall be indemnified by the Company against, any
and all expenses (of the types described in the definition of “Expenses” in
Section 14(e) of this Agreement) actually and reasonably incurred by him in such
judicial adjudication or arbitration, but only if he prevails therein. If it
shall be determined in said judicial adjudication or arbitration that Indemnitee
is entitled to receive part but not all of the indemnification sought, the
expenses incurred by Indemnitee in connection with such judicial adjudication or
arbitration shall be appropriately prorated. The Company shall indemnify
Indemnitee against any and all expenses and, if requested by Indemnitee, shall
(within

 

19



--------------------------------------------------------------------------------

ten (10) days after receipt by the Company of a written request therefore)
advance such expenses to Indemnitee, which are incurred by Indemnitee in
connection with any action brought by Indemnitee to recover under any directors’
and officers’ liability insurance policies maintained by the Company, regardless
of whether Indemnitee ultimately is determined to be entitled to such
indemnification, advancement of expenses or insurance recovery, as the case may
be.

(e) The Company shall be precluded from asserting in any judicial proceeding or
arbitration commenced pursuant to this Section 8 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that the Company is
bound by all the provisions of this Agreement.

9. NON-EXCLUSIVITY; SURVIVAL OF RIGHTS; INSURANCE; SUBROGATION.

(a) The rights of indemnification as provided by this Agreement shall not be
deemed exclusive of any other rights to which Indemnitee may at any time be
entitled under applicable law, the certificate of incorporation of the Company,
the Bylaws, any agreement, a vote of stockholders or a resolution of directors,
or otherwise. No amendment, alteration or repeal of this Agreement, the
certificate of incorporation of the Company, the Bylaws or of any respective
provision thereof shall limit or restrict any right of Indemnitee under this
Agreement in respect of any action taken or omitted by such Indemnitee in his
Corporate Status prior to such amendment, alteration or repeal. To the extent
that a change in the DGCL, whether by statute or judicial decision, permits
greater indemnification than would be afforded currently under the Bylaws and
this Agreement, it is the intent of the parties hereto that Indemnitee shall
enjoy by this Agreement the greater benefits so afforded by such change. No
right or remedy herein conferred is intended to be exclusive of any other right
or remedy, and every other right and remedy shall be cumulative and in addition
to every other right and remedy given hereunder or now or hereafter existing at
law or in equity or otherwise. The assertion or employment of any right or
remedy hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy.

(b) To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, officers, employees, or agents or
fiduciaries of the Company or of any other Enterprise which such person serves
at the request of the Company, Indemnitee shall be covered by such policy or
policies in accordance with its or their terms to the maximum extent of the
coverage available for any such director, officer, employee or agent under such
policy or policies.

(c) In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.

(d) The Company shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable hereunder if and to the extent that Indemnitee
has otherwise actually received such payment under any insurance policy,
contract, agreement or otherwise.

 

20



--------------------------------------------------------------------------------

10. EXCEPTION TO RIGHT OF INDEMNIFICATION AND EXPENSE ADVANCEMENT.
Notwithstanding any other provision of this Agreement, Indemnitee shall only be
entitled to indemnification or advancement of expenses under this Agreement with
respect to any Proceeding brought by Indemnitee, or any claim therein, if
(a) the bringing of such Proceeding or making of such claim shall have been
approved by the Board of Directors; or (b) such Proceeding is being brought by
the Indemnitee to assert his rights under this Agreement; provided, however,
that Indemnitee shall in no event be entitled to the advancement of expenses
under the Agreement if a determination has been made by a judicial authority or
governmental entity or agency or, absent such determination, any such authority,
entity or agency has taken a postion or issued any guidance stating, that the
advancement of expenses to an Indemnitee in a manner similar to that
contemplated in Section 5 of the Agreement constitutes a personal loan in
contravention of Section 402 of the United States Sarbanes-Oxley Act of 2002, to
the extent then applicable, or any similar law or regulation.

11. DURATION OF AGREEMENT. All agreements and obligations of the Company
contained herein shall apply to the period Indemnitee is or was a director or
officer of the Company, including any such period prior to this Agreement, (or
the period Indemnitee is or was serving at the request of the Company as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust or other Enterprise) and shall continue thereafter so long as
Indemnitee shall be subject to any Proceeding (or any proceeding commenced under
Section 8 hereof) by reason of his Corporate Status, whether or not he is acting
or serving in any such capacity at the time any liability or expense is incurred
for which indemnification can be provided under this Agreement. This Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
parties hereto and their respective successors (including any direct or indirect
successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company), assigns, spouses,
heirs, executors and personal and legal representatives. This Agreement shall
continue in effect regardless of whether Indemnitee continues to serve as a
director or officer of the Company or any other Enterprise at the Company’s
request.

12. SECURITY. To the extent requested by the Indemnitee and approved by the
Board of Directors, the Company may at any time and from time to time provide
security to the Indennitee for the Company’s obligations hereunder through an
irrevocable bank line of credit, funded trust or other collateral. Any such
security, once provided to the Indemnitee, may not be revoked or released
without the prior written consent of the Indemnitee.

13. ENFORCEMENT.

(a) The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve as a director or officer of the Company, and the Company
acknowledges that Indemnitee is relying upon this Agreement in serving as a
director or officer of the Company.

(b) This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof.

 

21



--------------------------------------------------------------------------------

14. DEFINITIONS. For purposes of this Agreement:

(a) “Change in Control” means a change in control of the Company occurring after
the date of this Agreement of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) or in response
to any similar item on any similar schedule or form under the equivalent laws of
another jurisdiction, whether or not the Company is then subject to such
reporting requirement; provided, however, that, without limitation, such a
Change in Control shall be deemed to have occurred if after the date of this
Agreement (i) any “person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act) other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or a corporation owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 20% or more of the
combined voting power of the Company’s then outstanding securities (other than
any such person or any affiliate thereof that is such a 20% beneficial owner as
of the date hereof) without the prior approval of at least two-thirds of the
members of the Board of Directors in office immediately prior to such person
attaining such percentage interest; (ii) there occurs a proxy contest, or the
Company is a party to a merger, consolidation, sale of assets, plan of
liquidation or other reorganization, as a consequence of which members of the
Board of Directors in office immediately prior to such transaction or event
constitute less than a majority of the Board of Directors thereafter; or
(iii) during any period of two consecutive years, other than as a result of an
event described in clause (a)(ii) of this Section 14, individuals who at the
beginning of such period constituted the Board of Directors (including for this
purpose any new director whose election or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who were directors at the beginning of such
period) cease for any reason to constitute at least a majority of the Board of
Directors. A Change in Control shall not be deemed to have occurred under
item (i) above if the “person” described under item (i) is entitled to report
its ownership on Schedule 13G promulgated under the Exchange Act and such person
is able to represent that it acquired such securities in the ordinary course of
its business and not with the purpose nor with the effect of changing or
influencing the control of the Company, nor in connection with or as a
participant in any transaction having such purpose or effect. If the “person”
referred to in the previous sentence would at any time not be entitled to
continue to report such ownership on Schedule 13G pursuant to
Rule 13d-1(b)(3)(i)(B) of the Exchange Act, then a Change in Control shall be
deemed to have occurred at such time.

(b) “Corporate Status” describes the status of a person who is or was a
director, officer, employee or agent or fiduciary of the Company or of any other
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise which such person is or was serving at the express written request of
the Company, provided that the approval by the Board of Directors of such person
to such position in a resolution adopted by the Board of Directors shall for all
purposes qualify as such a written requirement.

(c) “Disinterested Director” means a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.

 

22



--------------------------------------------------------------------------------

(d) “Enterprise” shall mean the Company and any other corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise of which
Indemnitee is or was serving at the express written request of the Company as a
director, officer, employee, agent or fiduciary provided that the approval by
the Board of Directors of such position in a resolution adopted by the Board of
Directors shall for all purposes qualify as such a written requirement.

(e) “Expenses” shall include all reasonable attorneys’ fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, participating, or being or preparing to be a
witness in a Proceeding.

(f) “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five years has been, retained to represent the Company or Indemnitee in any
matter material to either such party (other than with respect to matters
concerning the Indemnitee under this Agreement, or of other indemnitees under
similar indemnification agreements) or any other party to the Proceeding giving
rise to a claim for indemnification hereunder, or otherwise has any substantial
business or personal relationship with the Company or Indemnitee or any other
party to the Proceeding giving rise to a claim for indemnification hereunder
that could reasonably be considered to influence the independent judgment of the
Independent Counsel. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement. The Company agrees to pay the
reasonable fees of the Independent Counsel referred to above and to fully
indemnify such counsel against any and all expenses, claims, liabilities and
damages arising out of or relating to this Agreement or its engagement pursuant
hereto.

(g) “Proceeding” includes any threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation, inquiry,
administrative hearing or any other actual, threatened or completed proceeding,
whether brought by or in the right of the Company or otherwise and whether
civil, criminal, administrative or investigative, in which Indemnitee was, is or
will be involved as a party or otherwise, by reason of Indemnitee’s Corporate
Status, by reason of any action taken by him or of any inaction on his part
while acting as a director or officer of the Company, or by reason of the fact
that he is or was serving as a director, officer, employee or agent of another
Enterprise at the request of the Company, in each case whether or not he is
acting or serving in any such capacity at the time any liability or expense is
incurred for which indemnification can be provided under this Agreement;
including one pending on or before the date of this Agreement and excluding one
initiated by an Indemnitee pursuant to Section 8 of this Agreement to enforce
his rights under this Agreement.

15. SEVERABILITY. If any provision or provisions of this Agreement shall be held
by a court of competent jurisdiction to be invalid, void, illegal or otherwise
unenforceable for any reason whatsoever: (a) the validity, legality and
enforceability of the remaining provisions of this Agreement (including without
limitation, each portion of any section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall not in any way be affected or impaired
thereby and shall remain enforceable to the fullest extent permitted by law; and
(b) to the fullest extent possible, the provisions of this Agreement (including,
without limitation, each portion of any section of

 

23



--------------------------------------------------------------------------------

this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall be
construed so as to give effect to the intent manifested thereby.

16. MODIFICATION AND WAIVER. No supplement, modification, termination, waiver or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.

17. NOTICE BY INDEMNITEE. Indemnitee agrees promptly to notify the company in
writing upon being served with any summons, citation, subpoena, complaint,
indictment, information or other document relating to any Proceeding or matter
which may be subject to indemnification covered hereunder. The failure to so
notify the Company shall not relieve the Company of any obligation which it may
have to the Indemnitee under this Agreement or otherwise.

18. NOTICES. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if (i) delivered
by hand and receipted for by the party to whom said notice or other
communication shall have been directed, or (ii) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed:

 

  (a) If to Indemnitee, to:

At the last address of Indemnitee in the records of the Company.

 

  (b) If to the Company, to:

Powell Industries, Inc.

8550 Mosley Drive

Houston, TX 77075-1180

Attention: President and Chief Executive Officer

or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.

19. IDENTICAL COUNTERPARTS. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.

20. HEADINGS. The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.

 

24



--------------------------------------------------------------------------------

21. GOVERNING LAW. The parties agree that this Agreement shall be governed by,
and construed and enforced in accordance with, the laws of the State of
Delaware, without application of the conflict of laws principles thereof.

22. GENDER. Use of the masculine pronoun shall be deemed to include usage of the
feminine pronoun where appropriate.

[Signature page follows.]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.

 

POWELL INDUSTRIES, INC. By:   /s/    Don R. Madison Name:   Don R. Madison
Title:   Executive Vice President

 

INDEMNITEE By:   /s/    Patrick L. McDonald Name:   Patrick L. McDonald Title:  
Director, Chief Executive Officer and President